IN THE
                         TENTH COURT OF APPEALS

                               No. 10-22-00096-CV
                               No. 10-22-00097-CV
                               No. 10-22-00098-CV
                               No. 10-22-00099-CV

MARCUS ANTOINE CAIN, SR.,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court Nos. 1992-299-C,
                          1998-741-C, and 2002-1340-C

                                         and

                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2009-1506-C1


                      MEMORANDUM OPINION


      In these appeals, Marcus Antoine Cain, Sr. complains about the issuance of four

Orders to Withdraw Funds, three signed in 2018 and one signed in 2012. In letters dated
April 13, 2022, in each appeal, the Clerk of this Court notified Cain that these appeals

were subject to dismissal because it appeared no final, appealable judgment or order had

been signed by the trial court. See TEX. R. APP. P. 26.1; see also Harrell v. State, 286 S.W.3d

315 (Tex. 2009); In re Buhl, 622 S.W.3d 396, 397 (Tex. App.—Waco 2020, orig. proceeding)

(procedure necessary to complain about order to withhold funds from an inmate account

described in Harrell: file a motion complaining about the withdrawal order with the trial

court clerk for the trial court that signed the order; if relief requested is denied, then

appeal, which will be a civil proceeding, from that denial). In the same letters, the Clerk

warned Cain that these appeals would be dismissed unless, within 14 days from the date

of letters, Cain filed a response with the Court showing grounds for continuing the

appeals. Cain responded, but his response confirms that we have no jurisdiction because

he failed to comply with the procedure to challenge a withholding order. 1

       Accordingly, these appeals are dismissed. See TEX. R. APP. P. 42.3; 44.3.

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; TEX. GOV'T CODE §§ 51.207(b); 51.208; § 51.941(a). Under these circumstances, we




1
  There are numerous procedural problems with these proceedings, including but not limited to, Cain’s
response was not served as required by Texas Rule of Appellate Procedure 9.5, and Cain has not paid the
required filing fees nor has he provided a statement of inability to pay (which would have to be
accompanied with the additional filings required by Chapter 14 of the Texas Civil Practice and Remedies
Code).
Cain v. State                                                                                    Page 2
suspend the rule and order the Clerk to write off all unpaid filing fees in these cases. TEX.

R. APP. P. 2.




                                                   TOM GRAY
                                                   Chief Justice

Before Chief Justice Gray,
       Justice Smith, and
       Justice Rose 2
Appeals dismissed
Opinion delivered and filed May 18, 2022
[CV06]




2
    The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

Cain v. State                                                                                         Page 3